233 U.S. 685 (1914)
ERIE RAILROAD COMPANY
v.
WILLIAMS, AS COMMISSIONER OF LABOR OF THE STATE OF NEW YORK.
No. 274.
Supreme Court of United States.
Argued April 27, 1914.
Decided May 25, 1914.
ERROR TO THE SUPREME COURT OF THE STATE OF NEW YORK.
*692 Mr. Frederic D. McKenney, with whom Mr. George F. Brownell was on the brief, for plaintiff in error.
Mr. Joseph A. Kellogg, with whom Mr. Thomas Carmody, Attorney General of the State of New York, and Mr. Wilber W. Chambers were on the brief, for defendant in error.
*697 MR. JUSTICE McKENNA, after stating the case as above, delivered the opinion of the court.
The contention of plaintiff is that the Labor Law is repugnant to the Fourteenth Amendment "in that it deprives the company of property, and specifically deprives the company, and those of its employes to whom it applies, of liberty without due process of law." The contention may be limited at the outset to the rights of the company. It cannot complain for its employes; and before considering the contention thus limited, it is well to see what meaning or extent the Court of Appeals gave to the law.
The court decided that the law operates not only to require the railroads to pay their employes semi-monthly, but prohibits them from making contracts with their employes which shall vary the time of payment. If this were not the meaning of the law, the court said, neither railroads nor their employes would have any ground of complaint (199 N.Y. p. 114) "as both master and servant would be left at liberty to make any contract they pleased in regard to the time when the servant's wages should be payable and the medium in which they should be paid." This liberty not existing, the court stated the contention of the plaintiffs to be that the law deprives them "of the right of making contracts with their employes on advantageous terms, and that this is beyond the power of the legislature." The plaintiff also contended that it was denied the equal protection of the laws.
*698 The opposing contentions were stated to be: (1) The legislation is a proper exercise of the power reserved by the constitution of the State to amend corporate charters; (2) It constitutes a legitimate exercise of the police power of the State.
The court rejected both contentions of plaintiff and sustained the law as an exercise of the power over plaintiff's charter; and, adverting to the objection that the requirement of semi-monthly payments was an unconstitutional interference with interstate commerce, the court said (p. 123): "It is to be observed that it [the law] is not in conflict with any legislation by Congress, nor does it affect interstate commerce directly." And, exhibiting the extent of the operation of the law, it was further said, "It relates to the wages of railway servants employed wholly within the State of New York as well as to the wages of those whose duties take them from this State into others. The subject is one upon which Congress has not undertaken to act."
How far the reserved power of the State over the charters of its corporations was helped out by its police power, the court gave no indication. Indeed, it may be said that in its reference to the reserved power in reviewing the decisions of other States, the sole ground of its decision was the possession and exercise of such power by the State. The court said (p. 127):
"There is an irreconcilable conflict in the decisions in different jurisdictions as to the constitutional validity of labor legislation fixing the medium and time of payment of the wages of those who work for corporations. After the foregoing review of the leading cases, I find no difficulty in sustaining our New York statute on the ground which has been stated. It does not confiscate corporate property directly or indirectly. It does impose a greater future burden upon the corporations to which it relates; but that, I think, is within the power of the legislature to the extent to which it has been exercised in this case."
*699 The legislation having been passed in the exercise of the reserved power of the State, is it valid, notwithstanding it prohibits both the plaintiff and its employes from contracting against its provisions? Plaintiff asserts the negative and attempts to sustain the assertion by a very comprehensive argument in which a number of decisions of this court and of other courts are cited and reviewed. They illustrate by various instances the fundamental and indisputable principle that personal liberty includes the power to make contracts. But liberty of making contracts is subject to conditions in the interest of the public welfare, and which shall prevail  principle or condition  cannot be defined by any precise and universal formula. Each instance of asserted conflict must be determined by itself, and it has been said many times that each act of legislation has the support of the presumption that it is an exercise in the interest of the public. The burden is on him who attacks the legislation, and it is not sustained by declaring a liberty of contract. It can only be sustained by demonstrating that it conflicts with some constitutional restraint or that the public welfare is not subserved by the legislation. The legislature is, in the first instance, the judge of what is necessary for the public welfare, and a judicial review of its judgment is limited. The earnest conflict of serious opinion does not suffice to bring it within the range of judicial cognizance. C., B. & Q.R.R. Co. v. McGuire, 219 U.S. 549, 565; German Alliance Insurance Co. v. Kansas, ante, page 389.
In considering the competency of the legislative judgment and the power the courts have to review it, we may inquire, what is here complained of? What does the Labor Law of New York do that seriously affects the liberty of plaintiff? It requires cash payments. That requirement is not now resisted. It requires semi-monthly payments. Plaintiff now pays monthly. The extent of its grievance, therefore, is two payments a month instead of one, with *700 the consequence of expense and inconvenience. It is hardly necessary to say that cost and inconvenience (different words, probably, for the same thing) would have to be very great before they could become an element in the consideration of the right of a State to exert its reserved power or its police power. New York & N.E.R.R. Co. v. Bristol, 151 U.S. 556; United States v. Un. Pac. Ry. Co., 160 U.S. 1; St. Louis, I.M. &c. Ry. Co. v. Paul, 173 U.S. 404; Wisconsin &c. R.R. Co. v. Jacobson, 179 U.S. 287. See also Balt. & Ohio R.R. Co. v. Interstate Commerce Commission, 221 U.S. 612.
Putting cost and inconvenience to one side, there would remain only an abstract right. Taking them into consideration they constitute the detriment to which plaintiff is subjected by not being able to make the forbidden contracts. It may be admitted an advantage is taken away from plaintiff, or, to put it another way, a burden is imposed upon it. Is it within the power of the State to impose the burden by virtue of its reserved control over plaintiff? The question must be answered as if the requirement of the law was part of the charter of plaintiff, and in such case it would seem certainly that a liberty of contract could not be asserted against it, for it would be a part of the contract accepted and binding on plaintiff,  a liberty exercised precluding a liberty to be exercised,  and it would seem necessarily to be the very essence of the right of amendment reserved that what could have been put in the charter originally, whatever its consequence, can be added to the charter, whatever the consequence of the addition. Of course, we mean what was and is competent for the State to impose, and we are brought to the narrow question whether a regulation of the time and manner of payment by a railroad of its employes is within the competency of the State to require. A negative answer is contended for, the argument urged to support the contention being that a contract right of dealing with its employes *701 is conferred by plaintiff's charter, which right the Labor Law takes away and plaintiff is deprived of property because of the expense to which it is subjected, which, it is contended, is not justified by a corresponding public benefit. It would seem, therefore, to be the contention of plaintiff that it acquired by its charter a vested right to deal with its employes according to its own judgment and, as alleged in its answer, that it was vested with its powers as a railroad and to contract and be contracted with, for the employment of persons to conduct its operations and enterprises at and for such wages and upon such terms of payment as might or should be agreed on. In other words, it is the contention that the rights asserted are of the very essence of its grant, giving it the rights of a natural person and investing it with the same immunity from control whether exercised under the police power or the reserved power of amendment. We may, in answering the contention, put aside the rights of natural persons and the rights which might exist under a constitution which did not reserve control in the State. The effect of the control reserved was to make plaintiff, from the moment of creation, subject to the legislative power of alteration and, if deemed expedient, of absolute extinguishment as a corporate body. Spring Valley Water Works v. Schottler, 110 U.S. 347, 352. And whether expedient or not, is a question for the legislature, not for the courts. Id. 353. In other cases the effect of the reserved power of amendment is said to be to make any alteration or amendment of a charter subject to it which will not defeat or substantially impair the object of the grant or any right vested under the grant. Lake Shore &c. Ry. Co. v. Smith, 173 U.S. 684, 697, 698. Looker v. Maynard, 179 U.S. 46, 52. Surely the manner or time of paying employes does not come within such limitation. It is a matter of pure administration, not comparable in its burden to those sustained in the cases which we have already cited.
*702 In St. Louis, Iron Mt. & S. Ry. Co. v. Paul, supra, a law of Arkansas was sustained as an exercise of the reserved power of the State which required a railroad company discharging with or without cause, or refusing to employ, any servant or employe, to pay him his unpaid wages, then earned at the contract rate, without abatement or deduction, to the date of his discharge, and providing that if the same be not paid on such day, then, as a penalty for non-payment, his wages shall continue at the same rate until paid.
In New York & N.E. Railroad Co. v. Bristol, supra, the railroad company was required to remove various grade crossings at its own expense.
In the Sinking Fund Cases, 99 U.S. 700, legislation requiring the creation of a sinking fund was sustained under the reserved power of amendment, and, after reviewing the cases, the court said (p. 721) "that whatever rules Congress might have prescribed in the original charter for the government of the corporation in the administration of its affairs, it retained the power to establish by amendment." Many other cases might be cited, but to cite them would be to accumulate authorities on a proposition which might well be taken at this late day to be incontestable. Indeed, the contention of defendant that the legislation under review might be supported under the police power of the State has justification in cases.
In Knoxville Iron Co. v. Harbison, 183 U.S. 13, a law of the State of Tennessee which required all persons and corporations to redeem in money evidences of indebtedness given to their laborers or employes, in the hands of their laborers, employes, or a bona fide holder, came up for consideration. The Knoxville Coal Company paid its employes in cash and in coal orders. It made money by the practice. There was no proof of an express agreement between the company and its employes that the orders should be paid only in coal, except as implied from *703 accepting the orders, and no proof of an implied agreement except as drawn from the face of the orders and the custom of the company. There was no proof of compulsion except that if the employes did not accept pay in coal orders they had to submit to be in arrears about twenty days, but the company paid in coal orders the whole wages due at the end of each month. Harbison purchased a number of the coal orders and demanded their payment in cash, which was refused. He then brought suit against the company, relying on the statute. The Supreme Court gave him judgment, which was affirmed by this court on the ground that the law was a proper exercise of the police power of the State. This court, by Mr. Justice Shiras, commenting on St. Louis, Iron Mt. & S. Ry. Co. v. Paul, supra, said that in that case stress was laid upon the reserved power of amendment which the State had (p. 22), "but it is also true that, inasmuch as the right of contract is not absolute in respect to every matter, but may be subjected to the restraints demanded by the safety and welfare of the State and its inhabitants, the police power of the State may, within defined limitations, extend over corporations outside of and regardless of the power to amend charters. Atchison, Topeka & Santa Fe Railroad v. Matthews, 174 U.S. 96." The ruling was followed in Dayton Coal & Iron Company v. Barton (183 U.S. 23), although the Dayton Company was not incorporated under the laws of Tennessee.
In McLean v. Arkansas, 211 U.S. 539, a law of Arkansas required, where miners were employed at quantity rates, and more than ten were employed, that they should be paid by the weight of coal mined by them as it comes from the mine and before it was passed over a screen of any kind. One of the grounds of attack on the law was that it was an unwarranted invasion of the right of contract secured by the Fourteenth Amendment, the argument being that the law prevented the miners from contracting *704 for wages upon the basis of screened coal instead of the weight of the coal as originally produced at the mine. The law was sustained as a proper exercise of the police power of the State.
It is, however, contended by plaintiff that the law under review cannot be sustained either as an exertion of the police power or as an alteration of the charter of plaintiff unless the court can say from a comparison of the systems of payment  monthly and semi-monthly  that the former affects adversely the general welfare or public good and the latter "remedies that evil or condition and of itself does not constitute an unjust burden upon the employer." But whether the law imposes an unjust burden depends upon its validity, and whether the public welfare is subserved by one system or the other is, as we have said, in the first instance, for the legislature to determine, and its judgment will not be reviewed unless "unmistakably and palpably in excess of legislative power." McLean v. Arkansas, supra, 211 U.S. p. 547. The Labor Law of New York cannot be so characterized.
There are certainly advantages of cash payment over deferred payments, and an advantage to those who work for a living of a ready purchasing power for their needs over the use of credit. This is found as a fact by the trial court, and even if there is no affirmative evidence of it, it is the expression of experience.
The next contention of plaintiff is that the cost of paying twice a month is a direct burden on interstate commerce. It is not necessary to review and compare the cases in which this court has pointed out the difference between a direct and indirect burden of state legislation upon interstate commerce or the power of the States in the absence of regulation by Congress. It is enough to say in the present case that Congress has not acted, and there is not, therefore, that impediment to the law of the State; nor is there prohibition in the character of the burden. The *705 effect of the provision is merely administrative and so far as it affects interstate commerce it does so indirectly. The Court of Appeals, as we have seen, considered that the law relates to the wages of railway servants employed wholly within the State and to those whose duties take them from the State into other States. In other words, did not make it applicable to those employed in other States, and it therefore does not embrace all of the employes of plaintiff, and the contention based upon its application to all is without foundation.
The last contention of plaintiff is that the statute violates the Fourteenth Amendment, "in that it denies to the employes of the Erie Railroad Company the equal protection of the laws." Considerable argument is made to support the contention, in which a comparison is made between the employes, mechanics, workmen and laborers, to whom the law applies, and the other employes of the company, and it is declared that all, if any, suffer from monthly payments and all are entitled, therefore, to receive the benefit of semi-monthly payments. But, as we have said, employes are not complaining, and whatever rights those excluded may have, plaintiff cannot invoke.
Judgment affirmed.